Citation Nr: 0616090	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-43 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from August 1959 to June 
1961.  This claims folder has been rebuilt and while no 
records associated with the file indicate a previous denial 
of service connection, the RO reopened the veteran's claim 
but denied service connection for bilateral hearing loss on 
the merits in its February 2000 rating decision.  This case 
comes to the Board of Veterans' Appeals (Board) from the 
February 2000 rating decision with which the veteran appeared 
to disagree in an April 2000 letter.  A statement of the case 
was ultimately issued in December 2004 and the veteran 
perfected his appeal later that month.

VA is required to notify the veteran of: (1) the information 
and evidence that is needed to substantiate and complete his 
claim; (2) what part of that evidence he is responsible for 
providing; (3) what part of that evidence VA will attempt to 
obtain for him; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  The veteran has not yet been provided 
with a notice letter specifically addressing the fourth 
element and this should be done in order to ensure compliance 
with VA's duty to notify.

The veteran has claimed bilateral hearing loss as a result of 
noise exposure in service (see April 2000 notice of 
disagreement).  While the examining physician noted mild 
deafness in the right ear on the veteran's separation 
examination in June 1961, the audiological test performed at 
that time did not show hearing loss as defined by 38 C.F.R. 
§ 3.385 (2005).  In May 2004, a private physician diagnosed 
the veteran as having chronic bilateral hearing loss 
"associated with his performance in the Army in ballistic 
practice with firing rifles."  The veteran's MOS (as 
indicated on his DD Form 214) was light weapons infantryman.  
His private medical records corroborate a current finding of 
hearing loss as defined by 38 C.F.R. § 3.385 (2005).  When 
the record contains evidence of a current disability and 
indicates that the disability may be associated with active 
service, but does not contain sufficient medical evidence to 
make a decision on the claim, a medical examination is 
necessary.  38 U.S.C.A. § 5103(A) (2005).

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Send the veteran a notice letter 
discussing what information and evidence 
not of record is necessary to substantiate 
his claim, what information and evidence 
VA will seek to provide, and what 
information and evidence he is expected to 
provide.  Additionally, invite him to 
submit all pertinent evidence in his 
possession pertaining to the claim.

2.  Schedule a VA audiological examination 
to determine the nature and etiology of 
the veteran's bilateral hearing loss.  The 
examiner should review the claims file in 
conjunction with the examination and 
answer the following questions:
	
	a.  Does the veteran have bilateral 
hearing loss?

b.  If so, is it at least as likely as 
not (probability of 50 percent or 
more) that the bilateral hearing loss 
is related to noise exposure claimed 
to have been incurred during active 
service?

3.  Review the examination report and if 
it is inadequate for any reason, return it 
for revision.

4.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes the 
evidence and analyzes all pertinent legal 
authority.  Allow appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

